Citation Nr: 1000856	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  08-33 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for left 
ear hearing loss.  

2.  Entitlement to service connection for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from August 1944 to May 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in June 2009 for further development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for left ear 
hearing loss under a merits analysis is being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.  VA will notify the appellant if further action is 
required on the appellant's part.


FINDINGS OF FACT

1.  By way of a decision in July 2007, the Board denied the 
Veteran's claim for service connection for left ear hearing 
loss.  

2.  Certain evidence received since the July 2007 decision is 
new and raises a reasonable possibility of substantiating the 
claim.	




CONCLUSIONS OF LAW

1.  The July 2007 Board decision, which denied the Veteran's 
claims for service connection for left ear hearing loss is 
final.  38 U.S.C.A. § 7103 (West 2002).

2.  Certain evidence received since the July 2007 decision is 
new and material; accordingly, the claim for service 
connection for left ear hearing loss is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Pursuant to 38 C.F.R. § 20.1100, unless the Chairman of the 
Board orders reconsideration of a Board decision, the Board 
decision is final and is not subject to revision except on 
the receipt of new and material evidence.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which define "new and 
material evidence") provides as follows:   

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.	

Second, if VA determines that the evidence is new and 
material, the VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 
321, 325 (1999).  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened.  See Smith v. West, 12 Vet. 
App. 312, 314 (1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held 
that to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally denied on any 
basis. Additionally, evidence considered to be new and 
material sufficient to reopen a claim should be evidence that 
tends to prove the merits of the claim that was the specified 
basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence is presumed to be credible.  The only exception 
would be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.  
 
If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

The Veteran's claim for service connection for left ear 
hearing loss was denied by the Board by way of a July 2007 
decision.  The Veteran did not appeal the Board's decision to 
the United States Court of Appeals for Veterans Claims.  
Moreover, the Chairman of the Board did not order 
reconsideration of the decision.  Consequently, the July 2007 
decision is final.  The evidence on record at the time of the 
July 2007 denial included the service treatment records; the 
Veteran's May 2007 testimony; a correspondence from Dr. 
Donnelly in which he stated that the Veteran's right ear 
hearing loss was due to in-service noise exposure; a March 
2004 acoustic examination and an April 2004 MRI that reflect 
left ear hearing loss consistent with an enhancing acoustic 
neuroma; and an April 2006 statement from the Veteran's 
brother in law regarding the "slow erosion" of the 
Veteran's ability to hear.  

The basis for the July 2007 denial was the lack of a 
competent medical nexus linking his left ear hearing loss to 
service.  To the contrary, the medical evidence at the time 
related the hearing loss in his left ear to a tumor, 
specifically an acoustic neuroma.  The correspondence from 
Dr. Donnelly stated that "In the left ear, we are following 
an acoustic neuroma that has caused profound sensorineural 
hearing loss in that ear.  In his right ear, he does have a 
mid and high frequency hearing loss that I have explained to 
the patient is due to his history of noise exposure, more 
likely than not, when he was active in the military."  

Evidence submitted since the July 2007 Board decision 
includes a December 2007 VA examination in which no nexus 
opinion was rendered.  The Veteran also submitted a February 
2008 treatment report from the Beacon Head and Neck Clinic 
that states that "The patient's left-sided deafness is an 
unfortunate complication of his acoustic neuroma and 
radiation therapy."  A September 2007 neuro-oncology 
ambulatory care note written by Dr. Smith states that "If it 
has been established that [the Veteran] has lost his hearing 
in his right ear on the basis of his service exposure, it is 
equally likely that the left ear would have been so affected 
to the same degree.  There is no doubt in the latter years 
that the asymmetric loss in his left ear was a result of the 
superadded effect of his acoustic neuroma." [Emphasis 
added].  

The Veteran has also submitted audiometric examinations dated 
February 2007 and November 2008.  Neither examination 
includes a nexus opinion.  Additional evidence includes a 
February 2009 correspondence from Dr. Donnelly in which he 
states that he has been treating the Veteran for several 
years for sensorineural hearing loss.  He stated that the 
Veteran "also has had an acoustic neuroma of the left ear 
which caused the left ear to be completely deaf."  Dr. 
Donnelly noted that the Veteran has worsening hearing loss in 
his right ear.  He concluded by stating that "It is my 
medical opinion that [the Veteran's] noise exposure while on 
active duty in the military is the cause of his sensorineural 
hearing loss in his right ear only."  [Emphasis added].      

The Veteran has given additional testimony at an April 2009 
Board hearing.  He testified that he noticed hearing loss 
right after service; but that it has gotten worse over time.  
He stated that his hearing loss in his left ear was equal to 
his hearing loss in his right ear until he underwent 
radiation for his neuroma.  He stated that "if it wasn't for 
that radiation I would still having (sic) hearing in my left 
ear."  

Finally, the Veteran submitted an additional letter from Dr. 
Donnelly dated in August 2009.  In it, Dr. Donnelly 
reiterated that the Veteran had Gamma Knife radiation therapy 
to treat an acoustic neuroma in his left ear.  "As a result 
of both the acoustic neuroma and the Gamma Knife therapy, 
[the Veteran] has had a complete loss of hearing in the left 
ear."  He then stated that "It is my contention that had he 
had hearing in his left ear, he would also have asymmetric 
sensorineural hearing loss there...Therefore, it is more likely 
than not that his significant amount of noise exposure that 
he sustained while on active military service caused a 
sensorineural hearing loss in both ears." [Emphasis added].  

The Board notes that certain newly submitted evidence is new 
in that it is not duplicative.  The basis of the prior denial 
was that the Veteran's left ear hearing loss was due to a 
non-service related acoustic neuroma.  The September 2007 
opinion of Dr. Smith and the August 2009 opinion of Dr. 
Donnelly appear to state that if the Veteran had hearing in 
his left ear, then that hearing would be diminished in the 
same way as it is in his right ear.  These statements go to 
the question of a causal relationship to service.  As such, 
they are material.  As noted earlier, for purposes of the new 
and material evidence analysis, the credibility of the new 
evidence is presumed.  Accordingly, the claim is reopened.  

The Board notes that the August 2009 letter from Dr. Donnelly 
does not appear to have been addressed in a supplemental 
statement of the case.  This deficiency will also be remedied 
by the following remand. 


ORDER

New and material evidence has been received to reopen the 
claim of service connection for left ear hearing loss.  To 
this extent, the appeal is granted, subject to the directions 
set forth in the remand section of this decision. 


REMAND

In view of the new statements from Dr. Smith and Dr. 
Donnelly, the Board believes that further development of the 
evidence is necessary to allow for informed appellate review.  
The Board notes that the Veteran's representative has also 
requested a new VA examination on the basis that certain 
examination reports of record are inadequate.  Without 
addressing the representative's argument in this regard, it 
is contemplated that any deficiency which may in fact exist 
will be remedied by the actions directed in this remand. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The Veteran should be scheduled for a 
VA examination by an appropriate medical 
doctor.  It is imperative that the claims 
file be made available to the examiner 
for review in connection with the 
examination.  After examining the Veteran 
and reviewing the claims file, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that the Veteran's left hear hearing loss 
is causally related to his active duty 
service, to include noise exposure.  A 
rationale should be furnished for the 
opinion.  If an opinion cannot be 
rendered without resort to speculation, 
the examiner should so state. 

2.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection for left 
ear hearing loss is warranted.  If the 
claim remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


